            Case 5:20-cr-00125-JD Document 61 Filed 05/24/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,

                      Plaintiff,

V.                                                Case No. CR-20-00125-JD


JOSE GUADALUPE FLORES
GOMEZ,

                      Defendant.


                                          ORDER


         In accordance with the Due Process Protections Act,' and as orally ordered by the

Court with the parties and counsel today on the record, counsel are reminded of the

disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and
     /
its progeny. In particular,"the suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is material either to guilt or

to punishment, irrespective of the good faith or bad faith of the prosecution."^
"[E]vidence is 'material' within the meaning of Brady when there is a reasonable

probability that, had the evidence been disclosed, the result of the proceeding would have


         'The Due Process Protections Act, PL 116-182,[S. 1380], effective October 21,
2020, requires that the parties be informed regarding an amendment to Federal Rule of
Criminal Procedure 5. By this legislation, subsection (f) of the Rule has been
redesignated as subsection (g), with new subsection (1) hereinafter designated as
"REMINDER OF PROSECUTORIAL OBLIGATION." The amendment serves to
remind prosecutors of their obligations to disclose exculpatory evidence pursuant to
Brady v. Maryland, 373 U.S. 83 (1963).

         2 Brady, 373 U.S. at 87.
Case 5:20-cr-00125-JD Document 61 Filed 05/24/21 Page 2 of 2
